                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 LESLIE V.,1                                                            Case No. 6:18-cv-01230-SB

                         Plaintiff,                                       OPINION AND ORDER

                v.

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

                         Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Leslie V. (“Plaintiff”) brings this appeal challenging the Commissioner of Social

Security’s (“Commissioner”) denial of her application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act, 42 U.S.C. §§ 1381-1383f. The sole issue presented on

appeal is whether the Administrative Law Judge (“ALJ”) erred in his evaluation of the medical

evidence. The Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. § 1383(c)(3),




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
which incorporates the review provisions of 42 U.S.C. § 405(g). For the reasons explained

below, the Court affirms the Commissioner’s decision.

                                         BACKGROUND

        Born in September 1964, Plaintiff was 44 years old on her alleged onset date. (Tr. 54.)

She has a high school education and past work experience as an activities director, a florist, a

housekeeper, and a sales associate. (Tr. 167.)

        Plaintiff applied for DIB on May 9, 2014, alleging disability beginning January 31, 2009

due to an anxiety disorder and depression. (Tr. 54, 145, 149.) Her claim was denied initially and

on reconsideration. (Tr. 86, 92.) Plaintiff requested an administrative hearing, which was held on

May 9, 2017. (Tr. 35-53.)

        In a written decision issued on April 26, 2017, the ALJ applied the five-step evaluation

process set forth in 20 C.F.R. § 404.1520(a)(4), and determined that Plaintiff was not disabled.

(Tr. 16-28.) The Social Security Administration Appeals Council denied Plaintiff’s petition for

review, making the ALJ’s decision the Commissioner’s final decision. Plaintiff timely appealed

to federal court.

                         THE FIVE-STEP SEQUENTIAL ANALYSIS

I.      LEGAL STANDARD

        A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

. . . has lasted or can be expected to last for a continuous period of not less than 12 months[.]” 42

U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five steps are: (1)

whether the claimant is currently engaged in any substantial gainful activity; (2) whether the

PAGE 2 – OPINION AND ORDER
claimant has a severe impairment; (3) whether the impairment meets or equals a listed

impairment; (4) whether the claimant can return to any past relevant work; and (5) whether the

claimant is capable of performing other work that exists in significant numbers in the national

economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the process, where the

Commissioner must show the claimant can perform other work that exists in significant numbers

in the national economy, “taking into consideration the claimant’s residual functional capacity,

age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999). If

the Commissioner fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at

954 (citations omitted).

II.    THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 19-28.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since January 31, 2009, the alleged onset date. (Tr. 19.) At step two,

the ALJ determined that Plaintiff had the severe impairments of major depressive disorder, panic

disorder, and bipolar disorder. (Tr. 20.) At step three, the ALJ concluded that Plaintiff did not

have an impairment that meets or equals a listed impairment. (Tr. 21.) The ALJ then concluded

that Plaintiff had the residual functional capacity (“RFC”) to perform a full range of work at all

exertional levels with the following limitations: she can perform simple, routine tasks and make

simple work-related decisions; she can frequently, but not continuously, respond appropriately to

coworkers, supervisors, and the general public; and time off-task would be accommodated by
PAGE 3 – OPINION AND ORDER
normal breaks. (Tr. 22.) At step four, the ALJ concluded that Plaintiff was able to perform her

past relevant work as a housekeeping cleaner. (Tr. 27.) The ALJ therefore concluded that

Plaintiff was not disabled. (Tr. 27-28.)

                                           ANALYSIS

I.     STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett, 180 F.3d at 1097). Instead, the district court must consider the entire

record, weighing the evidence that both supports and detracts from the Commissioner’s

conclusions. Id. If the evidence as a whole can support more than one rational interpretation, the

ALJ’s decision must be upheld; the district court may not substitute its judgment for the

judgment of the ALJ. Bray, 554 F.3d at 1222 (citing Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

II.    DISCUSSION

       Plaintiff argues that the ALJ erred in rejecting the medical opinion of treating psychiatrist

Tim McCarly, M.D. “There are three types of medical opinions in social security cases: those

from treating physicians, examining physicians, and non-examining physicians.” Valentine v.

PAGE 4 – OPINION AND ORDER
Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). “Where a treating or examining

physician’s opinion is contradicted by another doctor, the ‘[ALJ] must determine credibility and

resolve the conflict.’” Id. (citation omitted). “An ALJ may only reject a treating physician’s

contradicted opinions by providing ‘specific and legitimate reasons that are supported by

substantial evidence.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (quoting Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting

Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient:

“The ALJ must do more than state conclusions. He must set forth his own interpretations and

explain why they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a

medical opinion or assigns it little weight while doing nothing more than ignoring it, asserting

without explanation that another medical opinion is more persuasive, or criticizing it with

boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).

       Dr. McCarley was Plaintiff’s treating psychiatrist. He completed a mental capacity

assessment of Plaintiff on November 15, 2016. (Tr. 460-61.) He assessed extreme limitations in

Plaintiff’s ability to maintain a schedule and complete a workday or workweek without

interruptions from psychological symptoms. (Id.) Dr. McCarley also opined that Plaintiff was

extremely limited in her ability to interact with coworkers or peers without distracting them or

exhibiting behavioral extremes. (Id.) On February 28, 2017, Dr. McCarley completed a mental

impairment questionnaire. (Tr. 522-25.) He again assessed extreme limitations in Plaintiff’s



PAGE 5 – OPINION AND ORDER
ability to complete a normal workday or workweek without interference from psychologically

based symptoms. (Id.)

       The ALJ gave Dr. McCarley’s opinion little weight. (Tr. 26.) Dr. McCarley’s opinion

conflicted with the opinion of consultative physician Dorothy Anderson, Ph.D., who reviewed

the record and concluded that Plaintiff was moderately limited in her ability to carry out detailed

instructions and to maintain attention and concentration for an extended period but retained the

functional capacity to perform work. (Tr. 60-62.) Because Dr. McCarley’s opinion was

contradicted by another physician’s opinion, the ALJ was required to provide specific, legitimate

reasons for rejecting it. Ghanim, 763 F.3d at 1161.

       The ALJ provided at least two such reasons. First, the ALJ noted that Dr. McCarley’s

opinion was “not supported with explanation other than a brief description of symptoms.” (Tr.

26.) The ALJ need not accept the opinion of any physician that is brief, conclusory, and

inadequately supported by clinical findings. Bray, 554 F.3d at 1228. Here, the ALJ reviewed Dr.

McCarley’s treatment notes and found that they only briefly described Plaintiff’s symptoms and

failed to provide an explanation to support his findings of marked limitations. (Tr. 26, 511-20.)

The ALJ also noted that Dr. McCarley’s examination findings were essentially normal other than

an anxious mood, and did not support the extreme limitations he assessed. (Tr. 26, 513.) On this

record, the ALJ reasonably concluded that Dr. McCarley’s extreme limitations lacked clinical

support, and therefore the ALJ provided a specific, legitimate reason for rejecting the opinion.

Bray, 554 F.3d at 1228.

       Second, the ALJ found that Dr. McCarley’s opinion was not consistent with the medical

record as a whole. An ALJ may consider the consistency of a provider’s opinion with the record

as a whole. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Here, Dr. McCarley’s own records



PAGE 6 – OPINION AND ORDER
show that Plaintiff’s conditions improved with medication. (Tr. 517.) Further, Plaintiff’s

abnormal mental status exams were linked to extreme situational stressors. (Tr. 302, 307, 323

(treatment note indicating Plaintiff’s depression was aggravated by the death of a close friend

and her son’s car accident), 352, 374.) In May 2014, treating physician Nancy Dougherty, M.D.,

noted Plaintiff was doing “a lot better” with new medication. (Tr. 424.) Plaintiff’s counselor

Stephanie View noted that Plaintiff continued to improve with therapy between April 2014 and

June 2014, and Elizabeth O’Connor, M.D., noted normal mood and appropriate affect in

September 2014. (Tr. 445, 457.) The ALJ reasonably concluded that Dr. McCarley’s assessment

of extreme limitations was not consistent with the longitudinal record. Orn, 495 F.3d at 631.

       In sum, the ALJ provided multiple specific and legitimate reasons for rejecting Dr.

McCarley’s controverted opinion, and therefore the Court affirms the ALJ’s evaluation of the

medical record.

                                         CONCLUSION

       For the reasons stated, the Court AFFIRMS the decision of the Commissioner.

       IT IS SO ORDERED.

       DATED this 9th day of July, 2019.


                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 7 – OPINION AND ORDER
